     Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL MCCLENTON,                     :
    Plaintiff                          :
                                       :            No. 1:19-cv-1958
             v.                        :
                                       :            (Judge Rambo)
JANE DOE (1) MS. RYAN, et al.,         :
    Defendants                         :

                              MEMORANDUM

      This matter is before the Court pursuant to Defendants’ motion for

reconsideration (Doc. No. 30) of the Court’s January 12, 2021 Memorandum and

Order (Doc. Nos. 27, 28) granting in part and denying in part their motion for

summary judgment. Plaintiff has filed a brief in opposition. (Doc. No. 32.)

Defendants have not filed a reply, and the time period for doing so has expired.

Accordingly, Defendants’ motion (Doc. No. 30) is ripe for disposition.

I.    BACKGROUND

      Plaintiff, who is currently incarcerated at the State Correctional Institution

Mahanoy in Frackville, Pennsylvania (“SCI Mahanoy”), initiated the above-

captioned action on November 14, 2019 by filing a complaint pursuant to 42 U.S.C.

§ 1983 against Defendants Ryan, Wadsworth, Roberts, Cavenas, Stanitis, and

Gutsie. (Doc. No. 1.) In his complaint, Plaintiff alleged that he was working on the

food service line on July 21, 2017 when Defendant Ryan stated, “If I start calling

y’all out of your names then y’all want to . . . [sensitive] and write a grievance on
      Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 2 of 12




me! Don’t look at me like you don’t know what I’m talking about McClenton.”

(Doc. No. 1 ¶ 10.) Plaintiff alleged that this outburst “was in direct response to a

grievance submitted by inmate Prince,” and that Defendant Ryan had “received

information that [P]laintiff had encouraged and assisted Prince with preparing his

grievance against her.” (Id. ¶¶ 11-12.)

      On July 22, 2017, Plaintiff had just returned to his cell from the recreation

yard when his block officer told him that Defendant Ryan had called to say that

Plaintiff was not to return to work. (Id. ¶ 14.) Plaintiff was “laid in (not called to

work)” without pay from July 23-27, 2017. (Id. ¶ 15.) He was called back to work

on July 28, 2017. (Id. ¶ 16.) Plaintiff approached Defendant Cavenas and asked to

speak to Defendant Roberts about Defendant Ryan’s actions. (Id. ¶ 17.) Defendant

Cavenas, in Defendant Ryan’s presence, told Defendant Roberts that Plaintiff “has

an issue with Defendant Ryan and wished to speak to him in his office.” (Id. ¶ 18.)

Plaintiff went to Defendant Roberts’ office and asked why Defendant Ryan had

called his block officer and “laid [him] in [on] July 22, 2017.” (Id. ¶ 20.) Defendant

Roberts replied, “Word on the compound is you meet with inmates in the yard and

help then write grievances against kitchen staff.” (Id. ¶ 21.) Plaintiff asked who had

called the block to tell him to return to work. (Id. ¶ 22.) Defendant Roberts replied

that he did not know, but that if Plaintiff was willing to “squash it” he could get

                                          2
     Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 3 of 12




Defendant Ryan so that she and Plaintiff could talk. (Id. ¶ 23.) Plaintiff told

Defendant Roberts that Defendant Ryan was apparently upset about the grievance

submitted by inmate Prince. (Id. ¶ 24.)

      On July 29, 2017, Defendant Cavenas removed Plaintiff from the food service

line and “essentially demoted him to a table wiper in the kitchen.” (Id. ¶ 25.) On

August 2, 2017, Plaintiff heard Defendant Wadsworth tell another inmate that

Plaintiff would be wiping tables every day since he “likes to complain and help you

guys file grievances.” (Id. ¶ 26.) Plaintiff maintained that from August 2-5, 2017,

Defendant Wadsworth conspired with the kitchen steward to retaliate against

Plaintiff “by way of removing him from the kitchen food service line and demoting

him to a table wiper.” (Id. ¶ 27.) Plaintiff alleged that Defendant Ryan also demoted

him to a table wiper on August 6, 9, and 10, 2017. (Id. ¶ 28.)

      On August 10, 2017, Plaintiff filed grievance #691907. (Id. ¶ 29.) On August

15, 2017, Defendant Stanitis was assigned as the grievance officer. (Id. ¶ 30.) On

August 16, 2017, Plaintiff worked the food service line for lunch, but Defendant

Cavenas removed him from the line and demoted him to a table wiper for dinner.

(Id. ¶¶ 31-32.) After completing work, Plaintiff approached Defendant Cavenas to

be pat searched. (Id. ¶ 33.) He asked Defendant Cavenas why he had been removed

from the food service line for dinner, and Defendant Cavenas replied that it was

                                          3
      Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 4 of 12




because of Plaintiff’s grievance. (Id. ¶ 34.) Plaintiff responded, “That’s retaliation.

I’m writing you up!” (Id. ¶ 35.) Plaintiff alleged that after he expressed his intent

to file a grievance, Defendant Ryan yelled, “What did he just say? I can’t take him

anymore. This has been going on for weeks. Call Supervisor Roberts and tell him

to call security.” (Id. ¶ 38.) Plaintiff asserted that because of his statement, he was

“essentially fired and told not to come back to work by his housing unit officers

when he arrived back to his housing unit.” (Id. ¶ 36.)

      On August 28, 2017, Defendant Stanitis called Plaintiff to the kitchen to

interview him about grievance #691907.          (Id. ¶ 40.)   Defendant Stanitis, in

Defendant Gutsie’s presence, told Plaintiff that “inmates and staff alike in the

kitchen did not want to work with him because he ‘complaints to[o] much about

staff.’” (Id. ¶ 41.) Defendant Stanitis asked about Plaintiff’s work status, and

Defendant Gutsie replied that Plaintiff was pending a support hearing. (Id. ¶ 42.)

Defendant Stanitis “asked to see Defendant Roberts[’] report and while reviewing it

she laughed.” (Id. ¶ 43.) Defendant Stanitis told Plaintiff that if he withdrew his

grievance, she could get him a job in the C.I. shop or allow him to come back to

work and reassign him to the food service line. (Id. ¶ 44.) Plaintiff “refused to

withdraw his grievance.” (Id. ¶ 45.) While leaving the office, Defendant Gutsie

“urged Plaintiff to withdraw his grievance,” otherwise “they’ll make sure he won’t

                                          4
      Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 5 of 12




get any job and won’t get paid.” (Id. ¶ 47.) Plaintiff asserted that he has been jobless

for over two (2) years and that SCI Mahanoy’s employment office cannot assign him

to a new job because he “has been awaiting a unit management team support hearing

for over 2 years.” (Id. ¶¶ 48-49.)

      Based on the foregoing, Plaintiff alleged that Defendants violated his First

Amendment rights by retaliating against him. (Id. ¶¶ 52-86, 94-100, 117-23.) He

maintained further that Defendants Cavenas and Ryan and Defendants Stanitis and

Gutsie conspired to violate his civil rights. (Id. ¶¶ 87-93, 109-16.) Finally, Plaintiff

asserted that Defendant Gutsie violated his rights by failing to intervene to stop

Defendant Stanitis from retaliating against him. (Id. ¶¶ 101-08.) Plaintiff requested

declaratory relief as well as damages. (Id. ¶ 124.)

      Defendants filed a motion for summary judgment and supporting materials on

December 1, 2020. (Doc. Nos. 24, 25, 26.) Plaintiff did not oppose the motion.

Accordingly, the Court deemed the facts set forth by Defendants in their statement

of facts to be undisputed. (Doc. No. 27 at 9 n.1.) On January 12, 2021, the Court

granted in part and denied in part Defendants’ motion for summary judgment. (Doc.

Nos. 27, 28.) Specifically, the Court granted the motion with respect to: (1)

Plaintiff’s claims that Defendants Cavenas, Ryan, and Wadsworth retaliated against

him for encouraging and assisting other inmates with filing grievances; (3)

                                           5
      Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 6 of 12




Plaintiff’s claims that Defendants Cavenas, Ryan, and Wadsworth retaliated against

him by “demoting” him to a table wiper and temporarily suspending him from his

work assignment; and (3) Plaintiff’s conspiracy claims against Defendants Cavenas,

Ryan, Stanitis, and Gutsie. (Doc. No. 28.) The Court denied the motion with respect

to Plaintiff’s claims that Defendants Cavenas, Ryan, Roberts, Stanitis, and Gutsie

retaliated against him for filing grievances by fabricating threat allegations, placing

negative comments in his work file, and offering a choice between continued

employment and withdrawing his grievance. (Id.) The Court referred the matter to

the Court’s Prisoner Litigation Settlement Program for mediation. (Id.)

      Defendants filed a motion for reconsideration (Doc. No. 30) and brief in

support thereof (Doc. No. 31) on January 26, 2021. Defendants assert that the

Court’s partial denial of summary judgment “was based on two clear errors of fact:

(i) that Plaintiff had been terminated from his prison employment in the kitchen and

(ii) that Plaintiff had testified during his deposition that he was offered a choice

between continued employment in the kitchen and withdrawing a grievance.” (Doc.

No. 30 at 2.) Defendants argue that there is no admissible evidence in the record to

support such conclusions. (Id.) In response, Plaintiff avers that he never received a

copy of Defendants’ motion for summary judgment or a copy of the transcript of his




                                          6
      Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 7 of 12




deposition. (Doc. No. 32 at 1-2.) Plaintiff includes seven (7) exhibits with his

response, including a copy of Grievance #695397.

II.   DISCUSSION

      As noted supra, the Court’s January 12, 2021 Memorandum and Order did

not dispose of all of Plaintiff’s claims for relief. Accordingly, Defendants seek

reconsideration of an interlocutory ruling, not a final judgment or order. While

reconsideration of a final judgment or order may be considered under Federal Rules

of Civil Procedure 59(e) or 60(b), “the appropriate Rule under which to file motions

for reconsideration of an interlocutory order is Rule 54(b).” Cezair v. JP Morgan

Chase Bank N.A., No. 13-2928, 2014 WL 4955535, at *1 (D. Md. Sept. 30, 2014);

see also Qazizadeh v. Pinnacle Health Sys., 241 F. Supp. 3d 292, 298 (M.D. Pa.

2016) (noting that “motions for reconsideration of interlocutory orders—whether

denials of summary judgment, grants of partial summary judgment, or any other non-

final orders—are motions under Federal Rule of Civil Procedure 54(b)”). Rule 54(b)

provides:

      [A]ny order or other decision, however designated, that adjudicates
      fewer than all the claims or the rights and liabilities of fewer than all
      the parties does not end the action as to any of the claims or parties and
      may be revised at any time before the entry of a judgment adjudicating
      all the claims and all the parties’ rights and liabilities.

Fed. R. Civ. P. 54(b).

                                          7
      Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 8 of 12




      A motion for reconsideration with respect to a final order or judgment must

rely on one (1) of three (3) grounds: “(1) an intervening change in the controlling

law; (2) the availability of new evidence . . . or (3) the need to correct a clear error

of law or fact or to prevent manifest injustice.” Max’s Seafood Cafe v. Quinteros,

176 F.3d 669, 677 (3d Cir. 1999) (citing North River Ins. Co. v. CIGNA Reinsurance

Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). The purpose of such a motion is “to correct

manifest errors of law or fact or to present newly discovered evidence.” Bootay v.

KBR, Inc., 437 F. App’x 140, 146-47 (3d Cir. 2011) (citing Harsco Corp. v.

Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985)). To be successful, the movant must

demonstrate a “definite and firm conviction that a mistake has been committed,” or

that the court overlooked arguments that were previously made. United States v.

Jasin, 292 F. Supp. 2d 670, 676 (E.D. Pa. 2003). “It may not be used as a means to

reargue unsuccessful theories or argue new facts or issues that were not presented to

the court in the context of the matter previously decided.” Gray v. Wakefield, No.

3:09-cv-979, 2014 WL 2526619, at *2 (M.D. Pa. June 4, 2014); see also Database

Am., Inc. v. Bellsouth Adver. & Publ’g Corp., 825 F. Supp. 1216, 1220 (D.N.J. 1993)

(“A party seeking reconsideration must show more than a disagreement with the

Court’s decision, and ‘recapitulation of the cases and arguments considered by the

court before rendering its original decision fails to carry the moving party’s

                                           8
      Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 9 of 12




burden.’”).

      “While the standards articulated [above] are not binding in an analysis of Rule

54(b) motions, courts frequently look to these standards for guidance in considering

such motions.” Ampro Computers, Inc. v. LXE, LLC, No. 13-1937, 2016 WL

3703129, at *2 (D. Del. July 8, 2016) (quoting Cezair, 2014 WL 4955535, at *1).

Reconsideration of interlocutory orders, however, “may be had even if the movant

cannot show an intervening change in controlling law, the availability of new

evidence that was not available when the court issued the underlying order, or the

‘need to correct a clear error of law or fact to prevent manifest injustice.’”

Qazizadeh, 214 F. Supp. 3d at 298 (quoting Quinteros, 176 F.3d at 677). “[T]he

court may permit reconsideration whenever ‘consonant with justice to do so.’” Id.

(quoting St. Mary’s Area Water Auth. v. St. Paul Fire and Marine Ins. Co., 472 F.

Supp. 2d 630, 632 (M.D. Pa. 2007)). Courts, however, should exercise this authority

with a “light hand.” Foster v. Westchester Fire Ins. Co., No. 09-1459, 2012 WL

2402895, at *4 (W.D. Pa. June 26, 2012). The United States Court of Appeals for

the Third Circuit has explained that while “[a] court has the power to revisit prior

decisions of its own or of a coordinate court in any circumstance . . . as a rule courts

should be loathe to do so in the absence of extraordinary circumstances such as

where the initial decision was clearly erroneous and would make a manifest

                                           9
     Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 10 of 12




injustice.” In re Pharmacy Benefit Managers, 582 F.3d 432, 439 (3d Cir. 2009)

(quoting Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988)).

      Defendants argue that their motion “should be granted to correct two clear

errors of fact underlying the Court’s Order denying in part Defendants’ motion for

summary judgment.” (Doc. No. 31 at 2.) Defendants first assert that the Court erred

in determining that Plaintiff had been terminated from his prison employment. (Id.

at 2-4.) They maintain that the “undisputed facts show that Plaintiff was temporarily

suspended from his employment in the kitchen for ten (10) days.” (Id. at 3.) They

assert further that “even if Defendants had retaliated against Plaintiff by fabricating

threat allegations and placing negative comments in his work file, the retaliation only

led to the suspension of Plaintiff’s prison employment for 10 days.” (Id.)

      The Court agrees with Defendants that a temporary suspension of prison

employment is not sufficient to meet the adverse action prong of a retaliation claim.

See Walker v. Mathis, 665 F. App’x 140, 143 (3d Cir. 2016). The issue, however, is

that Plaintiff has presented evidence, attached to his response to Defendants’ motion,

suggesting that he was removed from the Food Service Department and that he has

not worked since because he has not received an inmate support team hearing. (Doc.

No. 32-1.) Given this, the Court concludes that it did not clearly err in indicating

that Plaintiff was terminated from his employment in the kitchen because there are

                                          10
     Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 11 of 12




genuine issues of material fact as to whether this occurred. Cf. Watson v. Wetzel,

No. 11-281J, 2013 WL 501376, at *8 (W.D. Pa. Jan. 9, 2013) (“[T]he refusal to

reinstate a prisoner into his prison job may be sufficient to deter a prisoner of

ordinary firmness from exercising his constitutional rights.”), Report and

Recommendation adopted, 2013 WL 504712 (W.D. Pa. Feb. 8, 2013), aff’d sub nom.

Watson v. Sec’y Pa. Dep’t of Corr., 567 F. App’x 75 (3d Cir. 2014).

      Defendants also suggest that the Court erred by determining that Plaintiff was

offered a choice between continued employment and withdrawing his grievance.

(Doc. No. 31 at 4-7.) Defendants argue that the Court made this determination based

on Plaintiff’s deposition testimony but that the testimony does not reflect this

determination. (Id.) They assert that there is “no admissible evidence in the record

that Plaintiff was offered a choice between withdrawing his grievance and

continuing his employment.” (Id. at 7.) The Court disagrees. During his deposition,

Plaintiff testified that he was told that if he did not take his job in the kitchen back,

that he would get nothing. (Doc. No. 25-1 at 13-15.) Moreover, in the grievances

Plaintiff attaches to his response, he suggested that Defendant Gutsie told him that

Defendant Stanitis did not really want to process his grievances and that he should

take the offered job. (Doc. No. 32-1 at 6.) Plaintiff also indicates that Defendant

Gutsie stated that Plaintiff did not take the job, he would “not get anything.” (Id.)

                                           11
       Case 1:19-cv-01958-SHR-EB Document 33 Filed 03/08/21 Page 12 of 12




        In sum, after considering Defendants’ motion for reconsideration and

Plaintiff’s response thereto, the Court concludes that it did not clearly err in its

determination that there are genuine issues of material fact that precluded summary

judgment as to Plaintiff’s claims that Defendants retaliated against him by

fabricating threat allegations, placing negative comments in his work file, and

offering a choice between continued employment and withdrawing his grievance.

Defendants’ motion for reconsideration, therefore, will be denied.

III.    CONCLUSION

        For the foregoing reasons, Defendants’ motion for reconsideration (Doc. No.

30) will be denied. An appropriate Order follows.

                                              s/ Sylvia H. Rambo
                                              United States District Judge

Date: March 8, 2021




                                         12
